UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 12, 2008 PINNACLE AIRLINES CORP. (Exact Name of Registrant as Specified in Charter) (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No.) Delaware 001-31898 03-0376558 (Address of principal executive offices) (Zip Code) 1689 Nonconnah Blvd, Suite 111 Memphis, TN 38132 Registrant’s telephone number, including area code (901)-348-4100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 12, 2008, Pinnacle Airlines Corp. (the “Company”) entered into amended and restated management compensation agreements (the “Restated Agreements”) with Philip H. Trenary, President and Chief Executive Officer, Peter D. Hunt, Vice President and Chief Financial Officer, and Douglas W. Shockey, Vice President and Chief Operating Officer (the “Executives”).The previous agreements have been amended and restated to make several technical changes that are designed to bring the Executives’ agreements into compliance with Section 409A of the Internal Revenue Code of 1986. Copies of the Restated Agreements are filed with this report as Exhibits 10.28, 10.29, and 10.30 and are incorporated by reference into this Item 5.02. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 10.28 Second Amended and Restated Management Compensation Agreement between Pinnacle Airlines, Inc. and Philip H. Trenary 10.29 Amended and Restated Management Compensation Agreement between Pinnacle Airlines, Inc. and Peter D. Hunt 10.30 Amended and Restated Management Compensation Agreement between Pinnacle Airlines, Inc. and Douglas W. Shockey SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PINNACLE AIRLINES CORP. (Registrant) By:/s/ Peter D. Hunt Peter D. Hunt Vice President and Chief Financial Officer December 16, 2008 2
